Citation Nr: 0000833	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  95-37 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to the assignment of a higher disability 
evaluation for sinusitis currently evaluated as 10 percent 
disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant had active service from November 1960 to 
January 1964 and March 1965 to November 1994.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions of the Department of Veterans Affairs 
(VA) St. Petersburg, Florida, Regional Office (RO).  The 
Board remanded the issue of an increased rating for sinusitis 
in August 1997.  

This appeal is before the Board from the initial assignment 
of a disability evaluation for the service-connected 
sinusitis.  The Board notes that the U.S. Court of Veterans 
Appeals (now the U.S. Court of Appeals for Veterans Claims, 
hereinafter the Court), in Fenderson v. West, 12 Vet. App. 
119 (1999) held, in part, that the RO never issued a 
statement of the case concerning an appeal from the initial 
assignment of a disability evaluation, as the RO had 
characterized the issue in the statement of the case as one 
of entitlement to an increased evaluation.  Fenderson 
involved a situation in which the Board had concluded that 
the appeal as to that issue was not properly before it, on 
the basis that a substantive appeal had not been filed.  This 
case differs from Fenderson in that the appellant did file a 
timely substantive appeal concerning the initial rating to be 
assigned for the disability at issue.  The Board observes 
that the Court, in Fenderson, did not specify a formulation 
of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a notice of disagreement from the denial of a claim 
for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  The Board will not remand 
this matter solely for a re-characterization of the issue in 
a new statement of the case.


FINDINGS OF FACT

1.  An August 1995 rating decision denied service connection 
for kidney stones. 

2.  The veteran was notified of the August 1995 rating 
decision in a letter dated August 18, 1995.

3.  In a written statement received on October 17, 1995, the 
veteran expressed disagreement with the denial.

4.  A supplemental statement of the case (SSOC) with 
attachments was issued on May 16, 1996, and informed the 
veteran that he must respond within 60 days to perfect his 
appeal.

5.  The veteran did not file a statement concerning his claim 
for service connection for kidney stones within 60 days of 
the May 16, 1996 SSOC or within a year of notification of the 
August 1995 rating decision.

6.  An August 1997 Board decision noted that the May 1996 
SSOC was deficient regarding service connection for kidney 
stones, and requested that the RO furnish the veteran with 
the laws and regulation that pertained to service connection.

7.  A SSOC with attachments was issued on September 2, 1998, 
and informed the veteran that he must respond within 60 days 
to perfect his appeal.

8.  The veteran did not file a statement concerning his claim 
for service connection for kidney stones within 60 days of 
the September 1998 SSOC.

9.  Subjectively, the veteran reports that his sinus 
condition is manifested by frontal headaches that occur 2 to 
3 times per year, along with nasal congestion, drainage and 
the need for medication.  

10.  A sinus condition is objectively manifested by X-ray 
evidence of sinusitis, without objective evidence of either 
severe symptoms of sinusitis with one or two incapacitating 
episodes requiring prolonged antibiotic treatment or of three 
to six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge.


CONCLUSIONS OF LAW

1.  A timely appeal was not filed regarding the issue of 
service connection for kidney stones.  38 U.S.C.A. § 
7105(d)(3) (West 1991);  38 C.F.R. § 20.302(b) (1999).

2.  The criteria for a disability evaluation in excess of 10 
percent for sinusitis have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. § 4.97 Part 4, Diagnostic Code 
6513 (1996), as amended at 61 Fed. Reg. 46720 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Kidney Stones

In an August 1995 rating decision, the RO inter alia denied 
service connection for kidney stones.  Later that month, the 
veteran was notified of the rating decision.  In October 
1995, he expressed disagreement with the denial of service 
connection for kidney stones.

The Board finds that the October 1995 statements constitute a 
valid NOD.  A NOD is "[a] written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the [RO] and a desire to contest the 
result."  38 C.F.R. § 20.201 (1998).  To be valid, a NOD 
must have been filed with the RO by the claimant or 
representative within "one year from the date of mailing of 
notice of the result of initial review and determination" 
made by the RO.  Hamilton v. Derwinski, 4 Vet. App. 528 
(1993); 38 U.S.C.A. § 7105(b)(1) (West 1991).

A SSOC was issued in May 1996 that referred to kidney stones; 
however, the veteran failed to file a timely substantive 
appeal regarding that issue.  The Board in August 1997 noted 
that the veteran did not file a timely appeal and that the 
SSOC did not contain the laws and regulation that pertained 
to service connection.  In September 1998, the RO issued a 
SSOC that included the laws and regulations that pertained to 
service connection for kidney stones.  The veteran did not 
respond.  

After an appellant receives the SOC, he must file a formal 
appeal within "sixty days from the date the [SOC] is 
mailed," 38 U.S.C.A. § 7105(d)(3) (West 1991), or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 C.F.R. § 20.302(b) (1998); see Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 
Vet. App. 542, 546 (1992) (where claimant did not perfect 
appeal by timely filing substantive appeal, RO rating 
decision became final).  By regulation, this formal appeal 
must consist of either a VA Form 9, or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(1998).  The formal appeal permits the appellant to consider 
the reasons for an adverse RO determination, as explained in 
the SOC, and to formulate and present "specific arguments 
relating to errors of fact or law" made by the RO.  Id.; see 
38 U.S.C.A. § 7105(d)(3).  Roy v. Brown, 5 Vet. App. at 555 
(1993).  The time period may be extended for a reasonable 
period on request for good cause shown.  38 U.S.C.A. § 
7105(d)(3) (West 1991).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior SSOC.  The Board will construe such argument in 
a liberal manner for purposes of determining whether they 
raise issues on appeal, but the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination or determinations being appealed.  The Board 
will not presume that an appellant agrees with any statement 
of fact contained in an SOC or SSOC, which is not 
specifically contested.  Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202 (1998).  

In this case, the veteran did not file a timely appeal, nor 
did he file a timely request for an extension, for the issue 
of service connection for kidney stones.  The formality of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme that requires the 
filing of both a notice of disagreement and a formal appeal.  
Roy v. Brown, 5 Vet. App. 554 (1993).  Appellate review of an 
RO decision is initiated by a NOD and "completed by a 
substantive appeal after a statement of the case is 
furnished. . . ."38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (1998).

The Board notified the veteran and his representative that it 
had raised the question of the timeliness of the substantive 
appeal by a letter in October 1999.  Neither the veteran nor 
the representative responded to this letter.

As noted, SSOC's were issued in May 1996 and in September 
1998 that included the issue of service connection for kidney 
stones.  No timely communication is associated with the 
claims file that can be construed as a timely substantive 
appeal in regards to kidney stones (that is, received within 
one year of notification of the August 1995 rating decision 
or within 60 days after either SSOC), nor is there any 
collateral reference to any such record.  Therefore, as 
neither the veteran nor his representative perfected an 
appeal within one year after notification of the August 1995 
rating decision or within 60 days of either the May 1996 SSOC 
or the September 1998 SSOC, the denial of service connection 
for kidney stones, as rendered in that August 1995 rating 
decision, is not before the Board.  The Board finds that no 
adequate substantive appeal has been timely filed with 
respect to the issue of entitlement to service connection for 
kidney stones.  Accordingly, the Board lacks jurisdiction 
regarding the aforesaid issue.  The claim with respect to 
entitlement to service connection for kidney stones is 
dismissed.  Therefore, the only issue before the Board is 
entitlement to the assignment of a higher disability 
evaluation for maxillary sinusitis.

II.  Increased Rating

The veteran contends that an increased rating for his sinus 
disorder is appropriate, as the manifestations are more 
severe and produce a greater degree of impairment than is 
reflected by the current rating.  He maintains that his 
sinusitis has resulted in headaches, post nasal drip and 
crusting.  When a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

Based on inservice treatment during service, an August 1995 
rating decision granted service connection for sinusitis and 
assigned a noncompensable evaluation under Diagnostic Code 
6513, effective December 1, 1994.  A May 1996 rating decision 
increased the rating to 10 percent disabling, effective 
December 1, 1994.  The Board notes that the rating criteria 
applicable to this Diagnostic Code has recently been revised.

Effective October 7, 1996 as printed in the Federal Register: 
September 5, 1996 (Volume 61, Number 173) the general rating 
criteria for sinusitis (Diagnostic Codes 6510 through 6514) 
are as follows: a noncompensable evaluation is warranted when 
sinusitis is detected by X-ray only; a 10 percent evaluation 
is warranted for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; a 30 percent rating 
is warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six  weeks) antibiotic treatment, or; more than six 
non- incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting; a 50 percent rating is warranted following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A note following this section provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.

The rating criteria used prior to October 7, 1996 under 38 
C.F.R. § 4.97, Diagnostic Code 6513, provided that chronic 
maxillary sinusitis with X-ray manifestations only, and with 
symptoms either mild or only occasional, warrants a 
noncompensable evaluation.  When moderate, with discharge or 
crusting or scabbing and infrequent headaches, a 10 percent 
evaluation is warranted.  Severe disability, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence warrants 
a 30 percent evaluation; and postoperative, following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations 
warrants a 50 percent evaluation.

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
will therefore evaluate the merits of the veteran's claim 
under both the new and old rating criteria.

In light of the evidence discussed below, I find that an 
evaluation in excess of 10 percent is not warranted for 
sinusitis.  The veteran testified in March 1996 that his 
sinus condition was manifested by sinus headaches, painful 
teeth, nasal blockage and drainage occurring daily.  
Importantly, however, the medical evidence of record does not 
show that these symptoms have been attributed to his chronic 
sinusitis.  

In July 1995, the veteran underwent VA examination.  He 
reported a history of cleft lip and palate repair at birth.  
He disclosed that for the previous 25 years, his symptoms 
included nasal blockage, painful teeth and nasal purulence.  
On examination, it was noted there was a nasal septum 
deformity.  There was also a surgical deformity of the floor 
of the nose from the cleft lip repair.  The inferior meatus 
was enlarged and the inferior turbinate were slightly 
enlarged.  The middle meati and middle turbinate were within 
normal.  The physician was unable to examine, the spheno-
ethmoidal recess, olfactory area and the superior turbinate 
because these areas were too constricted.  The paranasal 
sinuses were without transillumination.  The X-ray report 
noted complete calcification of the right maxillary sinus.  
Density was seen at the base of the left maxillary sinus 
consistent  with the left maxillary mucocele.  The ethmoid 
and frontal sinuses appeared clear.  On neurological 
examination, the veteran reported many headaches that he 
attributed to sinus problems.  

In August 1996, the veteran reported to the emergency ward of 
a VA facility for sinus flare-up.  He indicated that his 
sinus problems resulted from a crush injury that occurred 
during Desert Storm.  He related that he suffered 2-3 
episodes of sinusitis per year.  On examination, it was noted 
that the right maxillary sinus was sensitive to external tap.  
The ear, nose and throat were considered normal.  He was not 
in acute distress.  The diagnostic assessment was sinusitis.  
He was prescribed medication that included Augmentin, 
Amoxicillin and Actifed for a 21-day period.  

In May 1997, he sought VA treatment for sinusitis.  He 
reported that he suffered 2-3 episodes per year.  He was not 
in acute distress.  On examination, the right maxillary sinus 
was positive to external tap.  He was given medication 
including Augmentin for a 21-day period. 

Although there have been diagnoses of sinusitis, it has not 
been described as severe disability.  What is more, the 
veteran has never had recurrences that could be characterized 
as incapacitating, nor at any VA examination has purulent 
discharge, or crusting reflecting purulence, been seen.  The 
veteran indicated in the hearing testimony that he suffered 
from headaches that he believed was related to his sinus 
problems.  The objective clinical evidence has not shown that 
headaches are a symptom of, or related to, his service-
connected sinus condition.  The Court has held in Layno v. 
Brown, 6 Vet. App. 465 (1994), citing Grottveit v. Brown, 5 
Vet. App. at 93 (1993), that just as the Board must point to 
a medical basis other than its own unsubstantiated opinion, 
the appellant cannot rely upon his own unsubstantiated 
opinions as to medical matters.  Therefore, although the 
Board finds the veteran's testimony concerning the existence 
of his headaches to be credible, see Ashmore v. Derwinski, 1 
Vet. App. 580, 583 (1991), his testimony concerning the 
etiology of such headaches is not probative as the issue of 
entitlement an increased disability rating.  The Board cannot 
entertain lay speculation on medical matters.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Therefore, this 
would not fulfill the requirement under the old criteria that 
considers severe symptoms with frequent headaches, purulent 
discharge or crusting reflecting purulence.

Nor does the evidence show that he would meet the requirement 
under the new criteria, that is, one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment.  The sinus condition 
has not been described as incapacitating.  While the records 
shows that he received antibiotic treatment in 1997, it has 
not been shown that he has three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A review of the 
record does not show that these symptoms have been attributed 
to his sinusitis.  Therefore, based on review of the record, 
the Board finds that the evidence does not provide a basis 
for a higher evaluation under either the old or new criteria.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

In this case, the evidence does not suggest that the 
veteran's disability produces such an exceptional or unusual 
disability picture as to render impractical the applicability 
of the regular schedular standard, thereby warranting the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This case does not present factors 
such as frequent periods of hospitalization or marked 
interference with employment.  In regards to industrial 
impairment, the veteran has offered very little in regards to 
his employment and service-connected disability.  
Nevertheless, he has not produced objective evidence that 
would indicate that his service-connected disability has 
interfered with his employment to such an extent that he is 
entitled to extraschedular consideration.  Moreover, a review 
of the claims file does not show that this service-connected 
sinus disorder has resulted in hospitalization.  Although the 
veteran has sought treatment for sinusitis on occasions, he 
has not been hospitalized for this disability.  Neither his 
statements nor the medical records indicate that the 
disability warrants the assignment of an extraschedular 
evaluation.


ORDER

The appeal regarding entitlement to service connection for 
kidney stones is dismissed.  

The assignment of a higher disability evaluation for 
sinusitis is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

